DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 07/23/2019.
Claims 1-19 and 21 are pending for consideration.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the updated title to include point of interest and voice input or the equivalents thereof.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8-14, 18-19 and 21 are rejected under 35 U.S.C.101 because the claimed invention is directed to abstract ideas without significantly more.
	Step 1 Statutory Category:		Claims 1-4 and 8-10 are directed to non-statutory subject matter as rejected below.

		Claim 21 is directed to a non-transitory computer readable medium which is an article of manufacture. The claim is directed to statutory categories.
Step 2A Prong 1 Judicial exception:		The independent claims recite the following limitations which have been identified as reciting a Mental Process:		Claim 1 recites “… obtaining voice data relating to a journey… ; obtaininq location information of the location in the journey…; obtaininq POI information of the location…; adding the target text into the POI information of the location if the target text is not included in the POI information of the location”;		These steps are mental processes that an ordinary person of skill in the art before the effective filing date can perform with or without a pen and paper.   The steps of obtaining data are merely mental processes of observation, evaluate and making a judgement of observed data.  Adding target text into another piece of information is also a basic human process applied on a general purpose computer without any special circuitry.  These are routine actions perform by any person skilled in the art using pen and paper at the time of effective filing date that are applied on a conventional computer with conventional hardware.  As a result, they are abstract idea.	Step 2A Prong 2, additional elements that integrate into a practical application of the exception:		The claim 1 includes steps such as “… one storage medium including a set of instructions for updating POI information…; … one processor configured to 
	Step 2B significantly more:
		The claim 1 includes limitations such as “… one storage medium including a set of instructions for updating POI information…; … one processor configured to communicate with the at least one storage media …; generating target text relating to a location in the journey based on the voice data…; adding the target text into the POI information of the location if the target text is not included in the POI information of the location”.  The use of basic and common general purpose computer hardware is not Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  These are routine, conventional activities when considered individually, or as an ordered the combination, the claims as a whole do not amount to significantly more than the abstract idea (See MPEP 2106.05 (a)).
		Independent claims 11 and 21 are a system claim and an article of manufacture claim respectively corresponding to claim 1.  The claims are similarly rejected for the same reasons as that of claim 1.
Regarding dependent claim 2, the claim recites “transforming the voice data relating to a journey into text; and extracting the target text relating to a location in the journey from the text generated by the transformation”. Transforming the voice data relating to a journey into text without details amount to existing widely used technologies that translate speech to text before the effective filing date. The claim 2 does not add any feature that is an inventive concept, which cures the deficiencies of the independent claim.  None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than an abstract idea.  Accordingly, the claim is an abstract idea.
Regarding claim 8, the claim recites “… acquisition of longitude and latitude information of the location by monitoring a mobile terminal that is associated with a vehicle that reaches the location in the journey”.  The use of global positioning system 
Regarding claim 9, the claim recites “… the voice data is provided by a requester terminal making an on-demand request for the journey”.  The use of a terminal to record a voice and sending for further processing is not new and can be done with conventional hardware.  Due to the nature of safety nature of driving, the need to use different input than keyboard for computing device is apparent to a skill person in the art and often a required method of input due to safety regulation.  As a result, this limitation does not add value to existing technology and as a result.  Considered individually or as an ordered combination, the limitations is not significantly more and does not integrate the judicial exception into a practical application.  As a result, the claim is an abstract idea.
Regarding claim 10, the claim recites “the POI information of the location includes location information and one or more names of the POI, and the target text includes a name of the POI”. An information for a location includes its name is a common idea.  A name is one of the most common attribute of a location, and is used for identifying a location.  The use of a location name to find point of interests is not new 
Regarding depending claims 12-14 and 18-19, the claims are method claims corresponding to system claims 2-4 and 8-9.  The claims 12-14 and 18-19 are similarly rejected for the same reasons as that of claims 2-4 and 8-9.

Claims 1-10 are rejected under 35 U.S.C.101 because the claimed invention is directed to software per se.
	Claim 1 recites “A system for updating point of interest (POI) information, comprising: at least one storage medium including a set of instructions for updating POI information; and at least one processor configured to communicate with the at least one storage media …”.  Regarding the processor, figure 1 of the instant application does not clearly indicate the processor is not software.  In paragraph [0035], there are mentions of what the processor may be.  However, the use of the word “may” is an open language and leaves room to interpret the processor as software per se (see thefreedictionary.com for “processor” definitions).  Furthermore, the instant application specification does not clearly define what storage medium is.  In paragraph [0102] of the specification, it recites “A computer readable signal medium may include a propagated data signal …”, “A computer readable signal medium may be any computer readable medium that is not a computer readable storage medium and that may communicate, 
	As a result, the claimed invention in claim 1 is directed to software per se under broadest reasonable interpretation, the claim must be rejected under 35 U.S.C 101 as covering non-statutory subject matter.	As such, the claim is not limited to statutory subject matter and is therefore non-statutory.
	The dependent claims 9-10 are also rejected for the same reason.
	For application examination against prior art, the examiner will apply prior art to this claim as best understood, with the assumption that the applicant will amend to overcome the stated 101 rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 9, 11-14, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI (US 20180017408 A1 hereinafter Suzuki) in view of Gupta a system for updating point of interest (POI) information, comprising:		at least one storage medium including a set of instructions for updating POI information (Suzuki Fig. 1
    PNG
    media_image1.png
    1229
    965
    media_image1.png
    Greyscale
Suzuki [0005] … a POI information providing server according to the present invention the text conversion unit 111 registers (updates) the information representing the genre of the POI converted into the text information in the user utterance information [Examiner note: text conversion unit 111 contains structure to update the POI system.  Since the claim invention recites “instruction”, which is interpret as any structure that can perform the limitations of the claimed invention to contain the instruction cited. The text conversion unit 111 corresponds to storage medium including a set of instructions for updating POI information]); and		at least one processor configured to communicate with the at least one storage media, wherein when executing the set of instructions, the at least one processor is directed to perform operations including (Suzuki [0041]: … the functional configuration of the POI information providing device 200 will be described. As illustrated in FIG. 1, the POI information providing device 200 includes a control processor 201, an information storage unit 202, and an information transmission and reception unit 203):			obtaining voice data relating to a journey (Suzuki [0017]: The POI information providing device 200 acquires a genre of a POI uttered by a user as voice information and transmits a POI search request signal including the voice information to the POI information providing server 100);			generating target text relating to a location in the journey based on the voice data (Suzuki [0032]: The text conversion unit 111 is a functional unit that converts the voice information into text information. To be specific, when the POI search request signal acquired from the POI information providing device 200 the genre of the POI uttered by the user, the text conversion unit 111 converts the voice information into the text information using an existing voice recognition technique); 
			obtaininq location information of the location in the journey (Suzuki [0036]: the POI search unit 113 specifies a POI record, associated with the genre of the POI specified by the voice information, from the POI information 310... In addition, the POI search unit 113 specifies the POI coordinate position from the corresponding record); 
			obtaininq POI information of the location based on the location information from a POI information database (Suzuki [0036]: the POI search unit 113 specifies a POI record, associated with the genre of the POI specified by the voice information, from the POI information 310... In addition, the POI search unit 113 specifies the POI coordinate position from the corresponding record; Suzuki [0038]: … The notification POI information generation unit 114 is a functional unit which generates the notification POI information. The notification POI information generation unit 114 specifies a POI that is to be notified to the user at the time of generating the notification POI information. To be specific, the notification POI information generation unit 114 specifies a POI which is the closest to the current vehicle position, as a POI to be notified, among POIs that have not been notified to the user using the notification POI candidate list information 340); and 		Although Suzuki teaches the limitations of claim 1 (see discussion above), Suzuki does not explicitly teach adding the target text into the POI information of the location if the target text is not included in the POI information of the locationadding the target text into the POI information of the location if the target text is not included in the POI information of the location (Gupta [0025]: … the search to identify a POI that matches the input POI name 146 can first look for POIs having a name that matches the input POI name, instead of a location within the search radius. Two POI names may match if they have a string edit distance that is less than a threshold or are word permutations of one another; Gupta  [0043]: FIG. 2C illustrates subroutine B of the process 200, which is implemented if (i) the name of the received point of interest does not match the name of the point of interest from the data repository or (ii) the location of the received point of interest does not match the location corresponding to the point of interest from the data repository; Gupta [0045]: The subroutine B begins at step 225, where the server adds the name of the received point of interest and the location of the received point of interest to a temporary set of points of interest.).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gupta, to add target text into a POI information if it’s not already included in the POI information, into the teaching of Suzuki to result in the limitation of the claimed invention.
	One of ordinary skilled would be motivated to do so as it enables a more convenient method for updating geographic data  (Gupta [0002]: … Due to the high rate of change in the names and locations of local businesses, an automated technique for updating geographic data stored on a data repository is desirable).

the system of claim 1, wherein generating target text relating to a location in the journey based on the voice data includes:		transforming the voice data relating to a journey into text (Suzuki [0032]: The text conversion unit 111 is a functional unit that converts the voice information into text information. To be specific, when the POI search request signal acquired from the POI information providing device 200 includes the voice information that specifies the genre of the POI uttered by the user, the text conversion unit 111 converts the voice information into the text information using an existing voice recognition technique); and		extracting the target text relating to a location in the journey from the text generated by the transformation (Suzuki [0032] … the text conversion unit 111 registers information representing the genre of the POI converted into the text information in the user utterance information 320).

	Regarding claim 3, Suzuki in view of Gupta teaches the system of claim 1, wherein generating target text relating to a location in the journey based on the voice data includes:		identifying the voice data relating to a location from the voice data relating to the journey (Suzuki [0032]: The text conversion unit 111 is a functional unit that converts the voice information into text information. To be specific, when the POI search request signal acquired from the POI information providing device 200 includes the voice information that specifies the genre of the POI uttered by the user, the text transforming the voice data relating to the location into the target text (Suzuki [0032]: … the text conversion unit 111 converts the voice information into the text information using an existing voice recognition technique [Examiner note: since the voice information specifies the genre of the POI, the converted text information contains the genre of the POI, which corresponds to target text]).
		Regarding claim 4, Suzuki in view of Gupta teaches the system of claim 1, wherein adding the target text into the POI information of the location includes:		determining a similarity value between the text and the POI information of the location (Gupta [0025]: … the search to identify a POI that matches the input POI name 146 can first look for POIs having a name that matches the input POI name, instead of a location within the search radius. Two POI names may match if they have a string edit distance that is less than a threshold or are word permutations of one another); and		determining if the similarity value is larger than a first threshold (Gupta [0025]: … the search to identify a POI that matches the input POI name 146 can first look for POIs having a name that matches the input POI name, instead of a location within the search radius. Two POI names may match if they have a string edit distance that is less than a threshold or are word permutations of one another [Examiner note: it is an implementation details how the similarity is implemented and compared to a threshold.  A comparison result for larger or less then is a simple representation of the and		in response to the similarity value being larger than the first threshold, adding the target text into the POI information of the location (Gupta  [0043]: … subroutine B of the process 200, which is implemented if (i) the name of the received point of interest does not match the name of the point of interest from the data repository or (ii) the location of the received point of interest does not match the location corresponding to the point of interest from the data repository; Gupta [0045] The subroutine B begins at step 225, where the server adds the name of the received point of interest and the location of the received point of interest to a temporary set of points of interest).
	Regarding claim 9, Suzuki in view of Gupta teaches the system of claim 1, wherein the voice data is provided by a requester terminal making an on-demand request for the journey (Suzuki [0035]: … determines whether the POI search condition has been satisfied based on traveling of a vehicle; Suzuki [0042]: The input reception unit 211 is a functional unit which receives input of information and an instruction from the user, the external device, and the like. To be specific, the input reception unit 211 receives a POI search request instruction or the voice information of the user utterance representing the genre of the POI via an input device, such as a touch panel and a microphone, provided in the POI information providing device 200).

	Regarding claims 11-14 and 19, the claims are method claims corresponding to the system claims 1-4 and 9.  The claims 11-14 and 19 are rejected for the same reasons as that of claims 1-4 and 9.

	Regarding claim 21, the claim is an article of manufacture claim corresponding to the system claim 1.  The claim 21 is rejected for the same reasons as that of claim 1.	

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Gupta and further in view of Jiang (US 20070168110 A1 hereinafter Jiang);
	Regarding claim 8, Suzuki in view of Gupta teaches the system of claim 1.
		However Suzuki in view of Gupta does not explicitly teach acquiring location information of the location in the journey includes:	acquisition of longitude and latitude information of the location by monitoring a mobile terminal that is associated with a vehicle that reaches the location in the journey.
		Jiang teaches acquiring location information of the location in the journey includes:			acquisition of longitude and latitude information of the location by monitoring a mobile terminal that is associated with a vehicle that reaches the location in the journey (Jiang [0002]: Portable electronic devices that display a user's current geographic location are readily available. Such devices typically derive geographic location based on latitude and longitude determined from signals received from the system of global positioning satellites (GPS). In order to make this information easier to interpret by users, many such devices display a map showing the location of the device relative to roads and other significant geographic points such as railroad tracks, bodies of water, mountains, etc. … For example, a common use of such electronic devices is by an automobile driver who uses the current location of the vehicle as displayed on a map of roadways to determine a current location as well as ascertaining directions to reach a final destination).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jiang, which is to retrieve longitude and latitude information of a location in a journey by monitoring a mobile device that is associated with a vehicle that reaches a destination, into the combined teachings of Suzuki and Gupta to result in the limitations of the claim.
		One of ordinary skilled would be motivated to do so as it helps traveling users to interpret location information more easily (Jiang [0002]: … In order to make this information easier to interpret by users, many such devices display a map showing the location of the device relative to roads and other significant geographic points such as railroad tracks, bodies of water, mountains, etc. ... these devices have proved to be very helpful to automobile drivers).	Regarding claim 18, the claim is a method claim corresponding to the system claim 8.  The claim 18 is rejected for the same reasons as that of claim 8.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Gupta and further in view of Skrenta et al. (US 8271495 B1  Skrenta);

	Regarding claim 10, Suzuki in view of Gupta teaches the system of claim 1, wherein the POI information of the location includes location information and one or more names of the POI (Suzuki [0022]: The POI information 310 includes various types of information relating to each POI. To be specific, the POI information 310 includes a record in which a POI ID 311, a POI name 312, a coordinate position 313, a genre 314, an attention degree 315, an address 316, and a phone number 317 are associated), and Suzuki Abstract: … voice information of user utterance specifying the genre of the POI [Examiner note: the crossed over text is discussed below. Suzuki teaches the genre of the POI (point of interest) corresponds to the target text]).
		Although Suzuki in view of Gupta teaches the genre of the POI as the target text, Suzuki in view of Gupta does not explicitly teaches the genre of the POI includes the name of the POI.
		Skrenta teaches a category of a location includes the name of the location (Skrenta col. 9 lines 17-29: the category definition for a location may include the name of the place, the name of geographic identifiers of the location, longitude and latitude of the location, historical names and nicknames for the location, the names of parks, bodies of water, tunnels, rivers, schools jails, businesses (restaurants etc), and any other information that is indicative of that location [Examiner note: category of a location as genre of a location.  Skrenta teaches a category or genre of a location the target text, to result in the limitation the target text includes a name of the POI.  
		One of ordinary skilled would be motivated to do so as it helps provide relevant data for identifying point of interests (Skrenta col. 1 lines 51-53: ensure that a particular content item is sufficiently pertinent to a particular category. When content is identified, it is known to belong to a category of the search term).
	Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims and the claims 5-7 are amended to overcome 101 software per se rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080249983 A1 - IDENTIFYING A RESULT RESPONSIVE TO A CURRENT LOCATION OF A CLIENT DEVICE
US 20110093515 A1 - MOBILE LOCAL SEARCH PLATFORM
US 9842120 B1 - Standardization of addresses and location information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





02/12/2021
/V.H.H/
Examiner, Art Unit 2162


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162